                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:20-cv-214-BO

ETIX, INC.,                    )
       Plaintiff,              )
                               )
V.                             )                                           ORDER
                               )
AFTER DARK ENTERTAINMENT, INC.,)
     Defendant.                )



          This cause is before the Court on defendant's motion for partial judgment on the pleadings.

[DE 18]. For the reasons that follow, this motion is denied.

                                                 BACKGROUND

          Plaintiff Etix, Inc. is a web-based ticketing service provider for companies involved in the

entertainment and other industries, while defendant After Dark Entertainment, Inc. promotes and

produces live concerts and events. Compl.          ~   3-4. The parties entered into a Ticketing Services

Agreement (agreement), under which defendant granted plaintiff the exclusive right and authority

to sell all tickets to events produced or presented by defendant on defendant's behalf. Id           ~   8.

Pursuant to the agreement, plaintiff withholds fees owned from the ticket sales and sends the

remaining funds to defendant the week after money is received and processed, regardless of when

the event is scheduled to occur. Id    ~   13.

          Also under the agreement, plaintiff paid defendant a signing bonus and an advance. Id.         ,r~
10-11. The advance was to be repaid over the five-year term of the agreement on a per-ticket basis.

Id.   ,r,r 9, 11. In order to retain the signing bonus, defendant was required to sell 225,000 during the
initial term. Id. 'if 10. If defendant failed to meet the 225,000-ticket threshold, defendant owed

plaintiff a certain amount per ticket that it failed to sell up to that number. Id




               Case 5:20-cv-00214-BO Document 25 Filed 10/26/20 Page 1 of 5
        In the case of a cancelled event, plaintiff agreed in the agreement to adhere to defendant 's

refund policy and to make refunds for the event for thirty days after receiving noti ce of the event's

cance ll ation . Id.~ 15. Specifically, the agreement states: "If the attractio n is cancelled, Etix agrees

to make refunds for tickets (less Etix ' convenience fee) purchased through the System and

processed by Etix ' merchant acco unt for a period of 30 days after being notified of cancellation."

[DE 10-1, § 6.C]. In spring and summer of 2020, attractions promoted by defendant were cancelled

due to the COV ID- 19 pandemic. Answer         ~   53- 54. At least fourteen events were affected, and

defendant has $429,000 in total receipts for these events. Comp!.~ 19- 20. Plaintiff has not issued

refunds for the events. Answer~ 55.

        In May 2020, plaintiff fi led a complaint against defendant bringing a breach of contract

claim and three unjust enrichment claims for the funds required to process refunds, signing bonus,

and loan. [DE I]. In July 2020, defendant answered the comp laint and brought a counterclaim

against plaintiff. [DE 1OJ. The co unterclaim seeks declaratory judgment and injunctive relief and

brings a claim for breach of contract. Id. In Aug ust 2020 , defendant brought the instant motion for

judgment on the pleadings seeking judgment on the breach of contract claim and dismissal of

plaintiff's unjust enrichm ent claims . [DE 18).

                                             DISCUSSIO

        "After the pleadings are closed- but early enough not to delay trial- a party may move

for judgment on the pleadings." Fed. R. Civ. P. 12(c). " [F]or purposes of 12(c), ' the pleadings are

closed upon the filing of a com plaint and an answer (absent a court-ordered reply), unl ess a

counterc laim , crossclaim , or third-party claim is interposed. "' Mandujano v. City of Pharr, Texas,

786 F. App ' x 434 ,436 (5th Cir. 2019) (quoting SC Charles Alan Wright et al., Federal Practice

and Procedure§ 1367 (3d ed. Apr. 2019 Update)); see also Burbach Broad. Co. of Delaware v.



                                                     2

           Case 5:20-cv-00214-BO Document 25 Filed 10/26/20 Page 2 of 5
Elkins Radio Corp. , 278 F.3d 401 , 405 (4th Cir. 2002) (plead ings closed after answer filed). In this

case, defendant filed an answer and counterclaimed, and plaintiff has answered the counterclaim.

Accord ingly, the pleadings are closed, and defendant ' s motion is timely. The Court reviews the

Rule 12(c) motion under the sam e standard as a motion to di smiss pursuant to Rule 12(b)(6)-

assuming the facts in the co mplaint as true and drawing all reasonable infe rences in plaintiffs

favor. Burbach Broad, 278 F.3d at 406.

        First, defendant alleges in its breach of contract c laim that the agreement explicitly states

that if an attraction is cancell ed , "Eti x agrees to make refu nds for tickets ... for a period of 30

days after being notified of the cancellation ," and that plaintiffs fa ilure to pay refunds to customers

for events cancelled by COVID-19 is a breach of the plain terms of the agreement. Plaintiff arg ues

that defendant shou ld pay the refunds to custo mers because defe ndant is the party with the refu nd

money . In order to assess the motion, this Court looks to the contract itself and the intention s of

the parties. "T he heart of a contract is the intention of the parties, whic h is to be ascertained fro m

the expressions used , the subj ect matter, the end in view, the purpose sought, and the situation of

the parties at the time ." Gould Morris Ele c. Co. v. Atlantis Fire Ins. Co., 229   .C. 5 18 , 520 (1948).

In particular, the Court looks at w hat the parties meant by " make refunds for tickets. " It must be

presumed the parties intended what the language used clearl y expresses and the contract must be

co nstrued to mean w hat on its face it purports to mean. Hartford Acc. & Jndem. Co. v. Hoo d, 226

  .C. 706, 710 (1946) .

        Here, the agree ment does not support defendant's argument that the agreement requires

plain tiff to pay refu nds to customers. The refu nd provision in the agreement uses the language

" make refunds ," whic h stand in stark contrast to the nu mero us times whe re the agreement requires

that one party " pay " or provide a " payment" to the other. For examp le, the agreement provides



                                                   3
          Case 5:20-cv-00214-BO Document 25 Filed 10/26/20 Page 3 of 5
that plaintiff "wi ll pay" defendant a signing bonus and advance, that defendant will "pa[y] back"

plaintiffs advance through royalty charges per ti cket, and that pl aintiff w ill send defendant a

" payme nt" eq ual to the money it recei ved for the ticket less the fees and taxes plai ntiff is entitled

to retain . [DE 10-1]. T he parties did not state in the refu nd provi sion that plaintiff would " pay

refunds," but rather states that plai nti ff wo uld "make refunds. " This Co urt find s that the parties did

not inte nd for plaintiff to pay for any refu nds out of its own pocket. In fact, to read the contract in

such a way as to allo w defend ant to retain customers' money for the cancelled events whi le

requiring pl ai nti ff to refund the customers ' tickets would be an unreasonab le interpretation . The

Court seeks to avoid such an unjust result. See Green v. Black, 840 S.E.2d 900 , 906 (N .C. Ct. App.

2020) ("All instruments should rece ive a sensible and reasonable construction, and not such a one

as will lead to absu rd consequences or unjust results.") . The language of the agreement is clear in

this case, and it is therefore unnecessary to look beyond the contractual language. See Schenkel &

Shultz, In c. v. Hermon F. Fox & Assocs. , P.C., 362 N.C. 269,273 (2008) ("A contract that is plain

and unambiguous on its face wi ll be interpreted by the court as a matter of law. ") In conclusion,

there is nothin g in the agreement that allows defendant to retain the rece ipts on the tickets for the

cancelled events whil e insisting that plaintiff refund its customers, and the motion for judgment

on the pleadings as to the defendant ' s breach of co ntract countercl aim is denied.

        Second, the defendant as ks the Court to dismiss plaintiffs unjust enrichment claims.

Defendant argues that it is entitled to kee p the signing bon us that it received under the agreement

and the funds it rece ived for the cancelled events, and that the ex istence of an agreement between

the parties bars plainti ffs unjust enrichment claim s. Ex istence of an express contract wi ll not

always bar a claim fo r unjust enrichment, and an unj ust enrichment claim is more li ke ly to be

successfu l w here a party seeks payment for servi ces proved that gave an actua l benefit to the other



                                                     4

           Case 5:20-cv-00214-BO Document 25 Filed 10/26/20 Page 4 of 5
party. Triad Packaging. Inc. 1·. SupplyOXE. Inc.. 925 F. Supp. 2d 277. 278 (W.D.N.C.2013 ). af/"d.
                                                    f
597 F. App·x 634 (4th Cir. 2015). Here. plaintif pro\·ided an actual benefit to defendant by

pro\·iding an ad\·ance and the receipts of sales. The Court finds that plaintiffs unjust enrichment

claims arc properly alleged and survive defendant's motion for judgment on the pleadings.

                                         CONCLUSION

       For the foregoing reasons, defendant's motion for judgment on the pleadings [DE 18] is

DENIED. The matter may proceed in its entirety.



       SO ORDERED, this �        /v: day of October. 2020.

                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                5
          Case 5:20-cv-00214-BO Document 25 Filed 10/26/20 Page 5 of 5
